 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated September ___, 2014, is made between Bone
Biologics, Corp., a Delaware corporation (the “Company”), and
__________________________ (the “Indemnitee”).

 

RECITALS

 

A. The Company desires to attract and retain the services of talented and
experienced individuals, such as Indemnitee, to serve as directors and officers
of the Company and its subsidiaries and wishes to indemnify its directors and
officers to the maximum extent permitted by law;

 

B. The Company and Indemnitee recognize that corporate litigation in general has
subjected directors and officers to expensive litigation risks;

 

C. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (“Section 145”), empowers the Company to indemnify its
directors and officers by agreement and to indemnify persons who serve, at the
request of the Company, as the directors and officers of other corporations or
enterprises, and expressly provides that the indemnification provided by Section
145 is not exclusive;

 

D. The Company’s Certificate of Incorporation expressly provide that the
indemnification provisions set forth therein, which include mandatory
advancement, are not exclusive and may be supplemented by contracts such as this
Indemnification Agreement;

 

E. The Company’s Bylaws expressly provide that the indemnification provisions
set forth therein, which include mandatory advancement, are not exclusive and
may be supplemented by contracts such as this Indemnification Agreement;

 

F. Section 145(g) allows for the purchase of management liability (“D&O”)
insurance by the Company, which in theory can cover asserted liabilities without
regard to whether they are indemnifiable or not;

 

G. Individuals considering service with or presently serving Company expect to
be extended market terms of indemnification commensurate with their position,
and that entities such as Company will endeavor to maintain appropriate D&O
insurance; and

 

H. In order to induce Indemnitee to serve or continue to serve as a director or
officer of the Company and/or one or more subsidiaries of the Company, the
Company and Indemnitee enter into this Agreement, which is a material
consideration for Indemnitee’s service.

 

 

 

 

AGREEMENT

 

NOW, THEREFORE, Indemnitee and the Company hereby agree as follows:

 

1. Definitions. As used in this Agreement:

 

(a) “Agent” means any person who is or was a director, officer, employee or
other agent of the Company or a subsidiary of the Company; or is or was serving
at the request of, for the convenience of, or to represent the interests of the
Company or a subsidiary of the Company as a director, officer, employee or agent
of another foreign or domestic corporation, limited liability company, employee
benefit plan, nonprofit entity, partnership, joint venture, trust or other
enterprise; or was a director, officer, employee or agent of a foreign or
domestic corporation which was a predecessor corporation of the Company or a
subsidiary of the Company, or was a director, officer, employee or agent of
another enterprise at the request of, for the convenience of, or to represent
the interests of such predecessor corporation.

 

(b) “Board” means the Board of Directors of the Company.

 

(c) A “Change in Control” shall be deemed to have occurred if (i) any “person,”
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
a majority of the total voting power represented by the Company’s then
outstanding voting securities, (ii) during any period of two consecutive years,
individuals who at the beginning of such period constituted the Board, together
with any new directors whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination was previously so approved, cease for any
reason to constitute a majority of the Board, (iii) the stockholders of the
Company approve a merger or consolidation or a sale of all or substantially all
of the Company’s assets with or to another entity, other than a merger,
consolidation or asset sale that would result in the holders of the Company’s
outstanding voting securities immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least a majority of the total voting power represented
by the voting securities of the Company or such surviving or successor entity
outstanding immediately thereafter, or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company.

 

(d) “Expenses” shall include all reasonable out-of-pocket costs of any type or
nature whatsoever (including, without limitation, all attorneys’ fees and
related disbursements), actually and reasonably incurred by Indemnitee in
connection with either the investigation, defense or appeal of a Proceeding or
establishing or enforcing a right to indemnification under this Agreement, or
Section 145 or otherwise; provided, however, that “Expenses” shall not include
any judgments, fines, ERISA excise taxes or penalties, or amounts paid in
settlement of a Proceeding.

 

(e) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in relevant matters of
corporation law and neither currently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party or (ii) any other party to or witness in the proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. Where required by
this Agreement, Independent Counsel shall be retained at the Company’s sole
expense.

 

2

 

 

(f) “Proceeding” means any threatened, pending, or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether formal or informal,
civil, criminal, administrative, or investigative, including any such
investigation or proceeding instituted by or on behalf of the Corporation or its
Board of Directors, in which Indemnitee is or reasonably may be involved as a
party or target, that is by reason of Indemnitee’s being an Agent of the
Corporation.

 

(g) “Subsidiary” means any corporation of which more than 50% of the outstanding
voting securities is owned directly or indirectly by the Company, by the Company
and one or more other subsidiaries, or by one or more other subsidiaries.

 

2. Agreement to Serve. Indemnitee agrees to serve and/or continue to serve as an
Agent of the Company, at its will (or under separate agreement, if such
agreement exists), in the capacity Indemnitee currently serves as an Agent of
the Company, so long as Indemnitee is duly appointed or elected and qualified in
accordance with the applicable provisions of the Bylaws or charter of the
Company or any subsidiary of the Company or until such time as Indemnitee
tenders his or her resignation in writing; provided, however, that nothing
contained in this Agreement is intended to create any right to continued
employment or other service by Indemnitee.

 

3. Liability Insurance.

 

(a) Maintenance of D&O Insurance. The Company hereby covenants and agrees that,
so long as Indemnitee shall continue to serve as an Agent of the Company and
thereafter so long as Indemnitee shall be subject to any possible Proceeding by
reason of the fact that Indemnitee was an Agent of the Company, the Company,
subject to Section 3(c), shall promptly obtain and maintain in full force and
effect directors’ and officers’ liability insurance (“D&O Insurance”) in
reasonable amounts from established and reputable insurers of a minimum A.M.
Best rating of A- VII, and as more fully described below. In the event of a
Change in Control, the Company shall, as set forth in Section (c) below, either:
i) maintain such D&O Insurance for six years; or ii) purchase a six year tail
for such D&O Insurance. Should a tail policy be purchased, reasonable efforts
shall be made to try to negotiate that such policy is purchased by the Company’s
D&O insurance broker at that time, and under the same or better terms and limits
for individuals that is in place at that time.

 

(b) Rights and Benefits. In all policies of D&O Insurance, Indemnitee shall
qualify as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
independent directors (as defined by the insurer) if Indemnitee is such an
independent director; of the Company’s non-independent directors if Indemnitee
is not an independent director; of the Company’s officers if Indemnitee is an
officer of the Company; or of the Company’s key employees, if Indemnitee is not
a director or officer but is a key employee.

 

3

 

 

(c) Limitation on Required Maintenance of D&O Insurance. Notwithstanding the
foregoing, the Company shall have no obligation to obtain or maintain D&O
Insurance at all, or of any type, terms, or amount, if the Company determines in
good faith and after using commercially reasonable efforts that: such insurance
is not reasonably available; the premium costs for such insurance are
disproportionate to the amount of coverage provided; the coverage provided by
such insurance is limited so as to provide an insufficient or unreasonable
benefit; Indemnitee is covered by similar insurance maintained by a subsidiary
of the Company; or the Company is to be acquired and a policy (tail or
otherwise) of reasonable terms and duration can be purchased for pre-closing
acts or omissions by Indemnitee.

 

4. Mandatory Indemnification. Subject to the terms of this Agreement:

 

(a) Third Party Actions. If Indemnitee was or is a party or is threatened to be
made a party to any Proceeding (other than an action by or in the right of the
Company) by reason of the fact that Indemnitee is or was an Agent of the
Company, or by reason of anything done or not done by Indemnitee in any such
capacity, the Company shall indemnify Indemnitee against all Expenses and
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes and penalties, and amounts paid in settlement)
actually and reasonably incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of such Proceeding, provided
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or Proceeding, had no reasonable cause to believe his or her
conduct was unlawful.

 

(b) Derivative Actions. If Indemnitee was or is a party or is threatened to be
made a party to any Proceeding by or in the right of the Company by reason of
the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of such Proceeding, provided Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company; except that no indemnification under this Section 4(b) shall be
made in respect to any claim, issue or matter as to which Indemnitee shall have
been finally adjudged to be liable to the Company by a court of competent
jurisdiction unless and only to the extent that the Delaware Court of Chancery
or the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such amounts which the Delaware Court of Chancery or such other
court shall deem proper.

 

(c) Actions where Indemnitee is Deceased. If Indemnitee is a person who was or
is a party or is threatened to be made a party to any Proceeding by reason of
the fact that Indemnitee is or was an Agent of the Company, or by reason of
anything done or not done by Indemnitee in any such capacity, and if, prior to,
during the pendency of or after completion of such Proceeding Indemnitee is
deceased, the Company shall indemnify Indemnitee’s heirs, executors and
administrators against all Expenses and liabilities of any type whatsoever to
the extent Indemnitee would have been entitled to indemnification pursuant to
this Agreement were Indemnitee still alive.

 

4

 

 

(d) Certain Terminations. The termination of any Proceeding or of any claim,
issue, or matter therein by judgment, order, settlement, or conviction, or upon
a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal action or Proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful.

 

(e) Limitations. Notwithstanding the foregoing provisions of Sections 4(a)
through (d) hereof, but subject to the exception set forth in Section 14 which
shall control, the Company shall not be obligated to indemnify the Indemnitee
for Expenses or liabilities of any type whatsoever for which payment (and the
Company’s indemnification obligations under this Agreement shall be reduced by
such payment) is actually made to or on behalf of Indemnitee, by the Company or
otherwise, under a corporate insurance policy, or under a valid and enforceable
indemnity clause, right, by-law, or agreement; and, in the event the Company has
previously made a payment to Indemnitee for an Expense or liability of any type
whatsoever for which payment is actually made to or on behalf of the Indemnitee
under an insurance policy, or under a valid and enforceable indemnity clause,
by-law or agreement, Indemnitee shall return to the Company the amounts
subsequently received by the Indemnitee from such other source of
indemnification.

 

(f) Witness. In the event that Indemnitee is not a party or threatened to be
made a party to a Proceeding, but is subpoenaed (or given a written request to
be interviewed by or provide documents or information to a government authority)
in such a Proceeding by reason of the fact that the Indemnitee is or was an
Agent of the Company, or by reason of anything witnessed or allegedly witnessed
by the Indemnitee in that capacity, the Company shall indemnify the Indemnitee
against all actually and reasonable out of pocket costs (including without
limitation legal fees) reasonably incurred by the Indemnitee in responding to
such subpoena or written request for an interview. As a condition to this right,
Indemnitee must provide notice of such subpoena or request to the Company within
14 days, subject to the terms of Section 7(a).

 

5. Indemnification for Expenses in a Proceeding in Which Indemnitee is Wholly or
Partly Successful.

 

(a) Successful Defense. Notwithstanding any other provisions of this Agreement,
to the extent Indemnitee has been successful, on the merits or otherwise, in
defense of any Proceeding (including, without limitation, an action by or in the
right of the Company) in which Indemnitee was a party by reason of the fact that
Indemnitee is or was an Agent of the Company at any time, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by or
on behalf of Indemnitee in connection with the investigation, defense or appeal
of such Proceeding.

 

5

 

 

(b) Partially Successful Defense. Notwithstanding any other provisions of this
Agreement, to the extent that Indemnitee is a party to any Proceeding
(including, without limitation, an action by or in the right of the Company) in
which Indemnitee was a party by reason of the fact that Indemnitee is or was an
Agent of the Company at any time and is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by or on behalf of Indemnitee in connection with each
successfully resolved claim, issue or matter.

 

(c) Dismissal. For purposes of this section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

(d) Contribution. If the indemnification provided in this Agreement is
unavailable and may not be paid to Indemnitee, then to the extent allowed by
law, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall contribute to
the amount of Expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and Indemnitee on the other
hand from the transaction from which such action, suit or proceeding arose, and
(ii) the relative fault of Company on the one hand and of Indemnitee on the
other in connection with the events which resulted in such Expenses, judgments,
fines or settlement amounts, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of
Indemnitee on the other shall be determined by reference to, among other things,
the parties’ relative intent, knowledge, access to information, active or
passive conduct, and opportunity to correct or prevent the circumstances
resulting in such Expenses, judgments, fines or settlement amounts. The Company
agrees that it would not be just and equitable if contribution pursuant to this
section were determined by pro rata allocation or any other method of allocation
which does not take account of the foregoing equitable considerations.

 

6. Mandatory Advancement of Expenses.

 

(a) Subject to the terms of this Agreement and following notice pursuant to
Section 7(a) below, the Company shall advance, interest free, all Expenses
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement or appeal of any Proceeding to which Indemnitee is a party or is
threatened to be made a party by reason of the fact that Indemnitee is or was an
Agent of the Company (unless there has been a final determination that
Indemnitee is not entitled to indemnification for such Expenses) upon receipt
satisfactory documentation supporting such Expenses. Such advances are intended
to be an obligation of the Company to Indemnitee hereunder and shall in no event
be deemed to be a personal loan. Such advancement of Expenses shall otherwise be
unsecured and without regard to Indemnitee’s ability to repay. The advances to
be made hereunder shall be paid by the Company to Indemnitee within 30 days
following delivery of a written request therefore by Indemnitee to the Company,
along with such documentation and information as is reasonably available to the
claimant and is reasonably necessary to determine whether and to what extent the
claimant is entitled to advancement (which shall include without limitation
reasonably detailed invoices for legal services, but with disclosure of
confidential work product not required). The Company shall discharge its
advancement duty by, at its option, (a) paying such Expenses on behalf of
Indemnitee, (b) advancing to Indemnitee funds in an amount sufficient to pay
such Expenses, or (c) reimbursing Indemnitee for Expenses already paid by
Indemnitee. In the event that the Company fails to pay Expenses as incurred by
Indemnitee as required by this paragraph, Indemnitee may seek mandatory
injunctive relief (including without limitation specific performance) from any
court having jurisdiction to require the Company to pay Expenses as set forth in
this paragraph. If Indemnitee seeks mandatory injunctive relief pursuant to this
paragraph, it shall not be a defense to enforcement of the Company’s obligations
set forth in this paragraph that Indemnitee has an adequate remedy at law for
damages.

 

6

 

 

(b) Undertakings. By execution of this Agreement, Indemnitee agrees to repay the
amount advanced only in the event and to the extent that it shall be finally
determined that Indemnitee is not entitled to indemnification by the Company to
the extent set forth in this agreement and under Delaware law. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement. No additional undertaking, or security, shall be required of
Indemnitee.

 

7. Notice and Other Indemnification Procedures.

 

(a) Notice by Indemnitee. Promptly after receipt by Indemnitee of notice of the
commencement of or the threat of commencement of any Proceeding, Indemnitee
shall, if Indemnitee believes that indemnification with respect thereto may be
sought from the Company under this Agreement, notify the Company in writing of
the commencement or threat of commencement thereof provided, however, that a
delay in giving such notice will not deprive Indemnitee of any right to be
indemnified under this Agreement unless, and then only to the extent that, the
Company did not otherwise learn of the Proceeding and such delay is materially
prejudicial to the Company; and, provided, further, that notice will be deemed
to have been given without any action on the part of Indemnitee in the event the
Company is a party to the same Proceeding and has notice thereof. The omission
to notify the Company will not relieve the Company from any liability for
indemnification which it may have to Indemnitee otherwise than under this
Agreement.

 

(b) Insurance. If the Company receives notice pursuant to Section 7(a) hereof of
the commencement of a Proceeding that may be covered under D&O Insurance then in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies.

 

(c) Defense. In the event the Company shall be obligated to pay the Expenses of
any Proceeding against Indemnitee, the Company shall be entitled to assume the
defense of such Proceeding, with counsel selected by the Company and approved by
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to Indemnitee of written notice of the Company’s election so to do.
After delivery of such notice, and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that (i) Indemnitee shall have the right to employ his or
her own counsel in any such Proceeding at Indemnitee’s expense; and (ii)
Indemnitee shall have the right to employ his or her own counsel in any such
Proceeding at the Company’s expense if (A) the Company has authorized the
employment of counsel by Indemnitee at the expense of the Company; (B)
Indemnitee shall have reasonably concluded based on the written advice of
Indemnitee’s legal counsel that there may be a conflict of interest between the
Company and Indemnitee in the conduct of any such defense; or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding. In addition to all the requirements above, if the Company has D&O
Insurance, or other insurance, with a panel counsel requirement that may cover
the matter for which indemnity is claimed by Indemnitee, then Indemnitee shall
use such panel counsel or other counsel approved by the insurers, unless there
is an actual conflict of interest posed by representation by all such counsel,
or unless and to the extent Company waives such requirement in writing.
Indemnitee and his counsel shall provide reasonable cooperation with such
insurer on request of the Company.

 

7

 

 

8. Right to Indemnification.

 

(a) Right to Indemnification. In the event that Section 5(a) is inapplicable,
the Company shall indemnify Indemnitee pursuant to this Agreement unless, and
except to the extent that, it shall have been determined by one of the methods
listed in Section 8(b) that Indemnitee has not met the applicable standard of
conduct required to entitle Indemnitee to such indemnification.

 

(b) Determination of Right to Indemnification. A determination of Indemnitee’s
right to indemnification under this Section 8 shall be made at the election of
the Board by (i) a majority vote of directors who are not parties to the
Proceeding for which indemnification is being sought, even though less than a
quorum, or by a committee consisting of directors who are not parties to the
Proceeding for which indemnification is being sought, who, even though less than
a quorum, have been designated by a majority vote of the disinterested
directors, or (ii) if there are no such disinterested directors or if the
disinterested directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee. However, in the
event there has been a Change in Control, then the determination shall, at
Indemnitee’s sole option, be made by Independent Counsel as in (b)(ii), above,
with Indemnitee choosing the Independent Counsel subject to Company’s consent,
such consent not to be unreasonably withheld.

 

(c) Submission for Decision. As soon as practicable, and in no event later than
30 days after Indemnitee’s written request for indemnification, the Board shall
select the method for determining Indemnitee’s right to indemnification.
Indemnitee shall cooperate with the person or persons or entity making such
determination with respect to Indemnitee’s right to indemnification, including
providing to such person, persons or entity, upon reasonable advance request,
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any Independent Counsel or member of the Board
shall act reasonably and in good faith in making a determination regarding
Indemnitee’s entitlement to indemnification under this Agreement.

 

8

 

 

(d) Application to Court. If (i) a claim for indemnification or advancement of
Expenses is denied, in whole or in part, (ii) no disposition of such claim is
made by the Company within 60 days after the request therefore, (iii) the
advancement of Expenses is not timely made pursuant to Section 6 of this
Agreement or (iv) payment of indemnification is not made pursuant to Section 5
of this Agreement, Indemnitee shall have the right at his option to apply to the
Delaware Court of Chancery, a California state or federal court, the court in
which the Proceeding is or was pending, or any other court of competent
jurisdiction, for the purpose of enforcing Indemnitee’s right to indemnification
(including the advancement of Expenses) pursuant to this Agreement. Upon written
request by Indemnitee, the Company shall consent to service of process.

 

(e) Expenses Related to the Enforcement or Interpretation of this Agreement. The
Company shall indemnify Indemnitee against Expenses incurred by Indemnitee in
connection with any hearing or proceeding under this Section 8 involving
Indemnitee, and against Expenses incurred by Indemnitee in connection with any
other proceeding between the Company and Indemnitee to the extent involving the
interpretation or enforcement of the rights of Indemnitee under this Agreement,
if and to the extent Indemnitee is successful.

 

(f) In no event shall Indemnitee’s right to indemnification (apart from
advancement of Expenses) be determined prior to a final adjudication in the
Proceeding at issue if the Proceeding is both ongoing, and of the nature to have
a final adjudication.

 

(g) In any proceeding to determine Indemnitee’s right to indemnification or
advancement, Indemnitee shall be presumed to be entitled to indemnification or
advancement, with the burden of proof on the Company to prove, by a
preponderance of the evidence (or higher standard if required by relevant law)
that Indemnitee is not so entitled.

 

(h) Indemnitee shall be fully indemnified for those matters where, in the
performance of his duties for the Company, he relied in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any of the Company’s officers or
employees, or committees of the board of directors, or by any other person as to
matters Indemnitee reasonably believed were within such other person’s
professional or expert competence and who was selected with reasonable care by
or on behalf of the Company.

 

9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated:

 

(a) Claims Initiated by Indemnitee. To indemnify or advance Expenses to
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee (including cross actions), with a reasonable
allocation where appropriate, unless (i) such indemnification is expressly
required to be made by law, (ii) the Proceeding was authorized by the Board,
(iii) such indemnification is provided by the Company, in its sole discretion,
pursuant to the powers vested in the Company under the General Corporation Law
of Delaware or (iv) the Proceeding is brought pursuant to Section 8 specifically
to establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under Section 145 in advance of a
final determination, in which case 8(e)’s fees-on-fees provision shall control;

 

9

 

 

(b) Fees on Fees. To indemnify Indemnitee for any Expenses incurred by
Indemnitee with respect to any Proceeding instituted by Indemnitee to enforce or
interpret this Agreement, to the extent Indemnitee is not successful in such a
Proceeding;

 

(c) Unauthorized Settlements. To indemnify Indemnitee under this Agreement for
any amounts paid in settlement of a Proceeding unless the Company consents to
such settlement, which consent shall not be unreasonably withheld;

 

(d) Claims Under Section 16(b). To indemnify Indemnitee for Expenses associated
with any Proceeding related to, or the payment of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Company
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law (provided,
however, that the Company must advance Expenses for such matters as otherwise
permissible under this Agreement); or

 

(e) Payments Contrary to Law. To indemnify or advance Expenses to Indemnitee for
which payment is prohibited by applicable law.

 

10. Non-Exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
occupying Indemnitee’s position as an Agent of the Company. Indemnitee’s rights
hereunder shall continue after Indemnitee has ceased acting as an Agent of the
Company and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.

 

11. Permitted Defenses. It shall be a defense to any action for which a claim
for indemnification is made under this Agreement (other than an action brought
to enforce a claim for Expenses pursuant to Section 6 hereof, provided that the
required documents have been tendered to the Company) that Indemnitee is not
entitled to indemnification because of the limitations set forth in Sections 4
and 9 hereof. Neither the failure of the Company (including its Board of
Directors) or an Independent Counsel to have made a determination prior to the
commencement of such enforcement action that indemnification of Indemnitee is
proper in the circumstances, nor an actual determination by the Company
(including its Board of Directors) or an Independent Counsel that such
indemnification is improper, shall be a defense to the action or create a
presumption that Indemnitee is not entitled to indemnification under this
Agreement or otherwise. In making any determination concerning Indemnitee’s
right to indemnification, there shall be a presumption that Indemnitee has
satisfied the applicable standard of conduct. Any determination by the Company
concerning Indemnitee’s right to indemnification that is adverse to Indemnitee
may be challenged by the Indemnitee in the Court of Chancery of the State of
Delaware.

 

10

 

 

12. Subrogation. In the event the Company is obligated to make a payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery under any corporate insurance policy or any other
indemnity agreement covering Indemnitee, who shall execute all documents
reasonably required and take all action that may be necessary to secure such
rights and to enable the Company effectively to bring suit to enforce such
rights (provided that the Company pays Indemnitee’s costs and expenses of doing
so), including without limitation by assigning all such rights to the Company or
its designee to the extent of such indemnification or advancement of Expenses.
The Company’s obligation to indemnify or advance expenses under this Agreement
shall be reduced by any amount Indemnitee has collected from such other source,
and in the event that Company has fully paid such indemnity or expenses,
Indemnitee shall return to the Company any amounts subsequently received from
such other source of indemnification. With regard to third party indemnitors,
however, Section 13 shall control over this section.

 

13. [Primacy of Indemnification. The Company hereby acknowledges that Indemnitee
may have certain rights to indemnification, advancement of expenses or liability
insurance provided by one or more third-parties (the “Third Party Indemnitors”).
The Company hereby agrees that (i) it is the indemnitor of first resort, i.e.,
its obligations to Indemnitee under this Agreement and any indemnity provisions
set forth in its Certificate of Incorporation, Bylaws or elsewhere
(collectively, “Indemnity Arrangements”) are primary, and any obligation of the
Third Party Indemnitors to advance expenses or to provide indemnification for
the same Expenses or liabilities incurred by Indemnitee is secondary and excess,
(ii) it shall advance the full amount of Expenses incurred by Indemnitee and
shall be liable for the full amount of all Expenses, judgments, penalties, fines
and amounts paid in settlement by or on behalf of Indemnitee, to the extent
legally permitted and as required by any Indemnity Arrangement, without regard
to any rights Indemnitee may have against the Third Party Indemnitors, and (iii)
it irrevocably waives, relinquishes and releases the Third Party Indemnitors
from any claims against the Third Party Indemnitors for contribution,
subrogation or any other recovery of any kind arising out of or relating to any
Indemnity Arrangement. The Company further agrees that no advancement or
indemnification payment by any Third Party Indemnitor on behalf of Indemnitee
shall affect the foregoing, and the Third Party Indemnitors shall be subrogated
to the extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company. The Company and Indemnitee agree that the Third
Party Indemnitors are express third party beneficiaries of the terms of this
Section 13. The Company, on its own behalf and on behalf of its insurers to the
extent allowed by the policies, waives subrogation rights against Indemnitee.]

 

14. Broadest Interpretation. The Company hereby agrees to indemnify Indemnitee
to the fullest extent permitted by law, notwithstanding that such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company’s Certificate of Incorporation or Bylaws as now or
hereafter in effect, or by statute. In the event of any change after the date of
this Agreement in any applicable law, statute or rule which expands the right of
a Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, agent or fiduciary, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits afforded by
such change. In the event of any change in any applicable law, statute or rule
which narrows the right of a Delaware corporation to indemnify a member of its
Board of Directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.

 

11

 

 

15. No Imputation. The knowledge or actions, or failure to act, of any director,
officer, employee, or agent of the Company, or the Company itelf shall not be
imputed to Indemnitee for the purpose of determining Indemnitee’s rights
hereunder.

 

16. Survival of Rights.

 

(a) All agreements and obligations of the Company contained herein shall
continue during the period Indemnitee is an Agent of the Company and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed Proceeding by reason of the fact that
Indemnitee was serving in the capacity referred to herein.

 

(b) The Company shall require any successor to the Company (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

17. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent permitted by law, including those
circumstances in which indemnification would otherwise be discretionary.

 

18. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to this Section.

 

19. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the matters addressed herein, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters addressed herein (including without limitation any prior indemnification
agreement for Indemnitee) are expressly superseded by this Agreement.

 

20. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless it is in a writing signed by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

12

 

 

21. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
upon delivery if delivered by hand to the party to whom such notice or other
communication shall have been directed, (b) if mailed by certified or registered
mail with postage prepaid, return receipt requested, on the third business day
after the date on which it is so mailed, (c) one business day after the business
day of deposit with a nationally recognized overnight delivery service,
specifying next day delivery, with written verification of receipt, or (d) on
the same day as delivered by confirmed facsimile transmission if delivered
during business hours or on the next successive business day if delivered by
confirmed facsimile transmission after business hours. Addresses for notice to
either party shall be as shown on the signature page of this Agreement, or to
such other address as may have been furnished by either party in the manner set
forth above.

 

22. Governing Law. This Agreement shall be governed exclusively by and construed
according to the laws of the State of Delaware as applied to contracts between
Delaware residents entered into and to be performed entirely within Delaware.
This Agreement is intended to be an agreement of the type contemplated by
Section 145(f) of the General Corporation Law of Delaware.

 

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforcement is sought needs to be
produced to evidence the existence of this Agreement.

 

The parties hereto have entered into this Indemnification Agreement, including
the undertaking contained herein, effective as of the date first above written.

 

Indemnitee:   The Company:               Bone Biologics, Corp.               By:
  Address:               Name: William Jay Treat       Title: President

 



13

 

